Citation Nr: 1035473	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  05-02 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for contact dermatitis of 
the arms and legs.

2.  Entitlement to service connection for irritable bowel 
syndrome (IBS), to include as due to an undiagnosed illness under 
38 C.F.R. § 3.317.

3.  Entitlement to service connection for chronic fatigue 
syndrome, to include as due to an undiagnosed illness under 
38 C.F.R. § 3.317.



REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1983 to June 2003, 
which included a tour in the Southwest Asia Theater of operations 
during the Persian Gulf War.  

This appeal to the Board of Veterans' Appeals (Board) arose from 
a January 2004 decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Montgomery, Alabama.  In June 2008, 
the Veteran and his wife testified at a hearing at the RO before 
the undersigned.  A transcript of the proceeding is of record.  

In September 2008, the Board remanded the Veteran's claims to 
provide him with a notice letter outlining the United States 
Court of Veterans Appeal (the Court's) holding in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), obtain VA treatment records 
from the VA facility in Birmingham, Alabama and to afford him VA 
examinations.  The Veteran was sent a notice letter informing him 
of the Court's holding in Dingess in October 2008, VA treatment 
records from the VA facility in Birmingham, Alabama were obtained 
and associated with the Veteran's VA claims file, and he was 
afforded a VA examination in April 2009.  Therefore, the Board 
finds that its remand instructions have been substantially 
complied with, and thus, the Board may proceed in adjudicating 
the Veteran's claims.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) (where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to ensure 
compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 
(2008) and Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable disposition 
of the issues on appeal was obtained.

2.  The Veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War.

3.  The Veteran's currently-diagnosed seborrheic dermatitis had 
its onset during the Veteran's active service.  

4.  The Veteran does not have irritable bowel syndrome; his 
complaints involving pain gastrointestinal symptomatology have 
not been attributed to a known clinical diagnosis and do not 
exhibit objective indicators of a chronic undiagnosed illness.  

5.  The Veteran does not have chronic fatigue syndrome; his 
complaints involving fatigue have not been attributed to a known 
clinical diagnosis and do not exhibit objective indicators of a 
chronic undiagnosed illness.  


CONCLUSIONS OF LAW

1.  Seborrheic dermatitis was incurred during the Veteran's 
service.  38 U.S.C.A. §§ 1110, 1131, 1117, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.303 (2009).

2.  Irritable bowel syndrome was not incurred in or aggravated by 
service and is not a result of an undiagnosed illness.  
38 U.S.C.A. §§ 1110, 1131, 1117, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.317 (2009).

3.  Chronic fatigue syndrome was not incurred in or aggravated by 
service and is not a result of an undiagnosed illness.  
38 U.S.C.A. §§ 1110, 1131, 1117, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.317 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (the VCAA)

With respect to the Veteran's claims of entitlement to service 
connection, VA has met all statutory and regulatory notice and 
duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2009).

Prior to the adjudication of the Veteran's claim, a letter dated 
in June 2003 fully satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Veteran was aware that it 
was ultimately his responsibility to give VA any evidence 
pertaining to his claim.  The letter informed the Veteran that 
additional information or evidence was needed to support his 
service connection claim.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

The June 2003 VCAA letter notified the Veteran of the elements of 
a service connection claim.  Since the Board has concluded that 
the preponderance of the evidence is against the Veteran's claim 
of service connection, any questions as to the appropriate 
disability rating or effective dates to be assigned are rendered 
moot and no further notice is needed.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Nonetheless, the Board notes 
that the Veteran was notified of the Court's decision in Dingess 
by a letter dated in October 2008.  Since the Veteran's claims 
were later readjudicated in a December 2009 supplemental 
statement of the case (SSOC), there is no error in the timing of 
such notice.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or SSOC, 
is sufficient to cure a timing defect).

In this case, the Veteran's service treatment records and VA 
outpatient treatment records have been obtained, to the extent 
possible.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, relevant 
to the issues decided herein, is available and not part of the 
claims file.  The Board notes that the Veteran was afforded VA 
examinations in August 2003 and April 2009 connection with his 
claims.  See 38 C.F.R. § 3.159(c)(4).  

Concerning the August 2003 and April 2009 VA examinations, when 
VA undertakes to provide a VA examination or obtain a VA opinion, 
it must ensure that the examination or opinion is adequate.  See 
Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The August 2003 
VA examination, as pointed out in the September 2008 Board 
Remand, did not appear to have included a review of the Veteran 
VA claims file in conjunction with the examination.  Moreover, 
while the VA examiner provided diagnoses concerning the Veteran's 
alleged disorders, he failed to provide any reasoning concerning 
the diagnoses or opinions as to whether any of the Veteran's 
diagnosed disorders was causally related to his service.  

Consequently, the September 2008 Board Remand instructed that the 
Veteran be scheduled for another VA examination, to include a 
review of the Veteran's VA claims file and opinions as to whether 
any diagnosed disorder had its onset during service, or was 
otherwise relatable to such.  The report of April 2009 VA 
examination reflects that the examiner reviewed the Veteran's 
complete claims file, to include his service treatment records, 
past medical history, recorded his current complaints, and 
conducted an appropriate physical examination and rendered 
appropriate diagnoses and opinions consistent with the remainder 
of the evidence of record.  As will be further discussed below, 
the VA examiner also ruled out certain diagnosed disorders and 
provided reasoning for those findings.  The Board, therefore, 
concludes that VA examinations are adequate for rating purposes.  
See 38 C.F.R. § 4.2 (2009).  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

Service Connection

In general, applicable laws and regulations state that service 
connection may be granted for disability resulting from a disease 
or injury incurred in or aggravated by military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).  

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder, 
there must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the evidence 
of record and the evaluation of its credibility and probative 
value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical conclusion 
only on the basis of independent medical evidence in the record.  
See Hensley v. Brown, 5 Vet. App. 155 (1993).  Neither the Board 
nor the Veteran is competent to supplement the record with 
unsubstantiated medical conclusions.  See Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).  Conversely, health professionals are 
experts and are presumed to know the requirements applicable to 
their practice and to have taken them into account in providing a 
diagnosis.

Skin condition

Based upon the evidence of record, the Board finds that a skin 
disorder was manifest during active service and has required 
continued treatment since active service.  Service medical 
records show the Veteran was treated for several skin disorders 
affecting his arms, legs and scalp.  See e.g., service treatment 
records dated in March 1987 and June 1993.  In-service treatment 
included various topical medications and shampoos.  The August 
2003 VA examiner provided diagnoses of contact dermatitis of the 
arms and legs as well as seborrheic dermatitis.  The report of an 
April 2009 VA examination reflects that the examiner reviewed the 
Veteran's complete VA claims file, examined the Veteran and 
provided a diagnosis of seborrheic dermatitis.  Crucially, the VA 
examiner opined that the Veteran's in-service diagnosis of 
seborrheic dermatitis was consistent with his current diagnosis 
and the patches of such currently between the Veteran's eyebrows 
and on his legs.  See the April 2009 VA examination report.  

Moreover, the evidence shows the Veteran has been using topical 
medications for his skin disorder over an apparently sustained 
period of time.  There is no indication that the disorder has 
resolved or that continued medication to control the disorder is 
no longer required.  Therefore, the Board finds that entitlement 
to service connection for a seborrheic dermatitis is warranted.

Irritable Bowel Syndrome and Chronic Fatigue Syndrome

The Veteran has claimed that he suffers from irritable bowel 
syndrome and/or chronic fatigue syndrome that had their onset 
during his service.  In the alternative, the Veteran claims that 
he suffers from chronic multisymptom illnesses manifested by 
digestive distress and fatigue which are related to his service 
in Southwest Asia.  

VA regulations provide that compensation will be paid to a 
Persian Gulf Veteran who exhibits objective indications of a 
qualifying chronic disability if that disability (a) became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a degree 
of 10 percent or more not later than December 31, 2011, and (b) 
by history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.  38 C.F.R. § 3.317 
(2009).

For VA purposes, a qualifying chronic disability presently means 
a chronic disability resulting from any of the following (or any 
combination of the following): (A) An undiagnosed illness; or (B) 
The following medically unexplained chronic multisymptom 
illnesses that are defined by a cluster of signs or symptoms 
(Chronic fatigue syndrome, Fibromyalgia, or Irritable bowel 
syndrome).  The term medically unexplained chronic multisymptom 
illness means a diagnosed illness without conclusive 
pathophysiology or etiology, that is characterized by overlapping 
symptoms and signs and has features such as fatigue, pain, 
disability out of proportion to physical findings, and 
inconsistent demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence perceptible 
to an examining physician, and other, non-medical indicators that 
are capable of independent verification.  Disabilities that have 
existed for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-month 
period will be considered chronic.  The 6-month period of 
chronicity will be measured from the earliest date on which the 
pertinent evidence establishes that the signs or symptoms of the 
disability first became manifest.  Id.

Signs or symptoms which may be manifestations of undiagnosed 
illness or medically unexplained chronic multisymptom illness 
include, but are not limited to: (1) Fatigue, (2) Unexplained 
rashes or other dermatological signs or symptoms, (3) Headache, 
(4) Muscle pain, (5) Joint pain, (6) Neurological signs and 
symptoms, (7) Neuropsychological signs or symptoms, (8) Signs or 
symptoms involving the upper or lower respiratory system, (9) 
Sleep disturbances, (10) Gastrointestinal signs or symptoms, (11) 
Cardiovascular signs or symptoms, (12) Abnormal weight loss, and 
(13) Menstrual disorders.  38 C.F.R. § 3.317(b).

Compensation shall not be paid under this section if there is 
affirmative evidence that an undiagnosed illness was not incurred 
during active service in the Southwest Asia theater of operations 
during the Persian Gulf War, if there is affirmative evidence 
that an undiagnosed illness was caused by a supervening condition 
or event that occurred between the Veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness, or if there is affirmative evidence that the illness is 
the result of the Veteran's own willful misconduct or the abuse 
of alcohol or drugs.  38 C.F.R. § 3.317(c).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that when a claimed disorder is not 
included as a presumptive disorder direct service connection may 
nevertheless be established by evidence demonstrating that the 
disease was in fact "incurred" during the service.  See Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  However, where the 
issue involves a question of medical causation, competent 
evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91 
(1993).

As noted above, in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of (1) a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Federal 
Circuit has held that a Veteran seeking disability benefits must 
establish the existence of a disability and a connection between 
service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).  

The Court has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit, supra; see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Federal Circuit has also 
recognized the Board's "authority to discount the weight and 
probity of evidence in light of its own inherent characteristics 
and its relationship to other items of evidence."  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an adequate 
basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with all 
reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for reconciling 
actual conflict or a contradiction in the evidence.  38 C.F.R. 
§ 3.102 (2009).

Direct service connection

In this case, the Veteran claims that he suffers from irritable 
bowel syndrome and chronic fatigue syndrome which both had their 
onset during the Veteran's service.  

With respect to element (1), a current disability, the August 
2003 VA examiner provided diagnoses of irritable bowel syndrome 
and chronic fatigue syndrome.  See the August 2003 VA examination 
report.  However, as noted elsewhere in this decision, the August 
2003 VA examination is inadequate, as the VA examiner neither 
provided reasoning for his diagnoses nor reviewed the Veteran's 
VA claims file.  To the extent that the Veteran's reported 
irritable bowel syndrome and chronic fatigue syndrome have been 
recorded, the Board observes that history which is simply 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, does not constitute competent 
medical evidence, and is accorded very little probative weight.  
See LeShore v. Brown, 8 Vet. App. 406 (1996); see also Bloom v. 
West, 12 Vet. App. 185, 187 (1999)..  

The September 2008 Board Remand instructed that the Veteran be 
scheduled for another VA examination with the intent of 
clarifying the Veteran's claimed disabilities.  Review of the 
April 2009 VA examination reflects the Veteran's reports of 
gastrointestinal distress and fatigue.  However, after a physical 
examination and review of the Veteran's complete VA claims file, 
the VA examiner specifically stated that the medical evidence of 
records, to include the Veteran's lay statements, do not amount 
to evidence of either irritable bowel syndrome or chronic fatigue 
syndrome.  See the April 2009 VA examination report.  

The Veteran has been accorded ample opportunity to present 
medical evidence in support of his claim and has failed to do so.  
That is, he has presented no medical evidence which indicates 
that he has irritable bowel syndrome or chronic fatigue syndrome.  
See 38 U.S.C.A. § 5107(a) [it is the claimant's responsibility to 
support a claim for VA benefits].  The Court has held that "[t]he 
duty to assist is not always a one-way street.  If a Veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

The Board notes that at no time during the pendency of this 
appeal has the Veteran demonstrated, nor does the evidence show, 
that he has irritable bowel syndrome or chronic fatigue syndrome.  
See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting 
that the requirement of a current disability is satisfied when 
the claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of that 
claim and that a claimant may be granted service connection even 
though the disability resolves prior to the Secretary's 
adjudication of the claim), overruling Chelte v. Brown, 10 Vet. 
App. 268, 271 (1997).

VA treatment records associated with the Veteran's claims file 
showed that he self-reported gastrointestinal distress and 
fatigue during the pendency of this appeal.  The Court has in the 
past held that lay testimony is competent regarding features or 
symptoms of injury or disease when the features or symptoms are 
within the personal knowledge and observations of the witness.  
See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  
However, the Court has also held that lay persons, such as the 
Veteran, are not qualified to offer an opinion that requires 
medical knowledge, such as a diagnosis or an opinion as to the 
cause of a disability that may be related to service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2007) 
(holding that a layperson may provide competent evidence to 
establish a diagnosis where the lay person is "competent to 
identify the medical condition").  As noted above, the Veteran's 
lay statement were considered by the April 2009 VA examiner.

In the absence of any diagnosed disability, service connection 
may not be granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) 
[service connection cannot be granted if the claimed disability 
does not exist]; see also Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
Accordingly, Hickson element (1) has not been met for the 
Veteran's claimed irritable bowel syndrome and/or chronic fatigue 
syndrome, and the claims fail on this basis alone.

Accordingly, the Board finds that the persuasive evidence of 
record establishes that the Veteran does not have a current 
diagnosis of irritable bowel syndrome or chronic fatigue 
syndrome.  The evidence in this case is not so evenly balanced so 
as to allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations. See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2009).  The preponderance is 
against the Veteran's claim, and therefore his claim for service 
connection must be denied.



Undiagnosed illness and 38 C.F.R. § 3.317

Applying the criteria of 38 C.F.R. § 3.317 to the facts of this 
case, the Board also finds no basis to grant the claims.  The 
Board acknowledges that the Veteran's complaints have not been 
attributed to a known clinical diagnosis and have been reported 
for at least six months.  These claims must ultimately be denied, 
however, because there are no objective indicators of chronic 
disabilities involving fatigue or the Veteran's digestive system.  
According to VA regulation, objective indications of a chronic 
disability include both "signs," in the medical sense of 
objective evidence perceptible to an examining physician, and 
other non-medical indicators that are capable of independent 
verification, neither of which has been shown in this case.  38 
C.F.R. § 3.317 (a).

The August 2003 and April 2009 VA examination reports do not 
include any objective indicators of chronic disabilities 
involving fatigue and/or a disorder of the Veteran's digestive 
system.  The April 2009 VA examiner specifically noted that the 
competent medical evidence of record did not reflect 
symptomatology consistent with chronic fatigue or chronic 
digestive disturbances.  In light of these findings, there are no 
objective medical indicators of a chronic disabilities fatigue 
and the Veteran's digestive system.  Indeed, the April 2009 VA 
examiner pointed out that the Veteran's reported gastrointestinal 
distress, due mostly to lactose intolerance, was acute and 
relieved with defecation.  

Indeed, the April 2009 examiner correctly pointed out that the 
Veteran's subjective complaints constitute the only indicator in 
this case - which is subjective, not objective.  In other words, 
in addition to the lack of objective symptoms on physical 
examination, there are no non-medical indicators that are capable 
of independent verification concerning the Veteran's claimed 
fatigue and/or gastrointestinal distress.  Hence, in the absence 
of objective indicators of chronic fatigue and/or chronic 
gastrointestinal distress, these claims must be denied.  38 
C.F.R. § 3.317(a).

The Board has also considered the Veteran's statements.  Lay 
statements, such as those by the Veteran, may be competent to 
support claims for service connection by supporting the 
occurrence of lay-observable events or the presence of disability 
or symptoms of disability subject to lay observation.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  Nevertheless, section 3.317 
still requires objective indicators of a current disability, 
which the Veteran has failed to produce in this case.  In any 
event, the complete lack of objective indicators during the VA 
examination and the lack of treatment clearly outweigh the 
Veteran's statements in support of his claims.  See Baldwin v. 
West, 13 Vet. App. 1 (1999) (holding that Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the Veteran).

Additionally, the Board notes that the April 2009 VA examiner 
specifically stated, as instructed by the September 2008 Board 
Remand, that the Veteran's symptomatology associated with his 
complaints of fatigue and gastrointestinal distress failed to 
manifest to a degree of 10 percent or more as per the individual 
diagnostic codes considered (i.e., diagnostic codes 6354 and 
7319).  See  the April 2009 VA examination report.  

For these reasons and bases, the Board finds that the persuasive 
evidence is against the Veteran's claim of entitlement to service 
connection for irritable bowel syndrome and chronic fatigue 
syndrome, to include as due to an undiagnosed illness.  And as 
the preponderance of the evidence is against his claims, the 
doctrine of reasonable doubt is not for application.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, the claims 
are denied.







(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for a skin condition is 
allowed.

Entitlement to service connection for irritable bowel syndrome 
(IBS), to include as due to an undiagnosed illness under 
38 C.F.R. § 3.317, is denied.

Entitlement to service connection for chronic fatigue syndrome, 
to include as due to an undiagnosed illness under 38 C.F.R. 
§ 3.317, is denied.



____________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


